Citation Nr: 0329418	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  95-22 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine 
disability from October 5, 1988, to October 6, 1991.

2.  Entitlement to a rating in excess of 10 percent for a 
cervical spine disability from October 7, 1991, to July 31, 
1997.

3.  Entitlement to an increased rating for a cervical spine 
disability, currently rated as 20 percent disabling.

4.  Entitlement to an initial rating in excess of 10 percent 
for a chronic headache disorder.

5.  Entitlement to an effective date earlier than October 7, 
1991, for an award of service connection for a chronic 
headache disorder.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION


The veteran served on active duty from January 1983 to 
January 1987.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from rating determinations by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  This case was most previously 
before the Board in November 2000.

The Board notes that in correspondence received in June 2003, 
both the veteran and his attorney indicated a desire to 
withdraw the issue of "the 10 percent rating granted in the 
June 1989 decision."  A review of the June 1989 rating 
decision reveals that there was no 10 percent assignment for 
any disability.  As such, there does not appear to be any 
such issue to withdraw and the issues on appeal are as stated 
on the title page of this decision.

The issues of entitlement to an increased rating for a 
cervical spine disability from October 5, 1988, to October 6, 
1991, entitlement to a rating in excess of 10 percent for a 
cervical spine disability from October 7, 1991, to July 31, 
1997, entitlement to an increased rating for a cervical spine 
disability, and entitlement to an effective date earlier than 
October 7, 1991, for an award of service connection for a 
chronic headache disorder, will be addressed in the remand 
portion of this decision.

Evidence pertinent to the issues on appeal was received at 
the Board in June 2003.  The veteran, through his 
representative, has waived initial RO consideration of this 
evidence.


FINDING OF FACT

The veteran experiences approximately three to eight common 
migraines per month and cluster type migraines five to eight 
times a year; the headaches are productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for the assignment of an initial 50 percent 
rating for a chronic headache disability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  The VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim.  The 
VCAA also provides that VA shall notify the claimant of the 
evidence necessary to substantiate the claim and whether VA 
or the claimant is expected to obtain any such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In view of the fact that this decision grants the veteran's 
appeal for the maximum schedular evaluation available for 
headaches, additional evidence is not needed to substantiate 
his claim.  At any rate, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the veteran's claim, including 
affording the veteran a VA examination in June 2002 that the 
Board finds is satisfactory when considered together with the 
veteran's testimony and other evidence of record.  The Board 
finds that there will be no prejudice to the veteran if the 
Board decides this issue at this time.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the rating for his headaches disability, the severity of 
the veteran's disability is to be considered during the 
entire appeal period starting from the initial assignment of 
the disability rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

A September 1998 Board decision granted service connection 
for the veteran's chronic headaches disorder.  A November 
1998 rating decision effectuated the Board's September 1998 
decision and assigned a 10 percent disability rating for the 
veteran's headaches under Diagnostic Codes 8199-9304, 
effective October 7, 1991.

The Board observes that the July 2002 supplemental statement 
of the case reflects that the RO has considered migraine 
headaches to be part of the veteran's "chronic headache 
disorder" on appeal.  The Board further notes that although 
headaches may have preexisted the veteran's service, both the 
veteran's service entrance and separation examinations noted 
no headaches symptoms that would justify any reduction under 
38 C.F.R. § 4.22.

Under Diagnostic Code 8100, migraine headache disorders with 
characteristic prostrating attacks occurring on an average 
once a month warrants a 30 percent disability evaluation.  
Migraine headache disorders with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent evaluation.

A June 2003 letter from the veteran's private physician 
indicates that the veteran experiences "three classic 
migraines per year, approximately three to eight common 
migraines per month and cluster type migraines five to eight 
times" a year.  The physician indicated that the veteran's 
headaches had a duration of anywhere from "three to twenty 
nine days" each episode.  An April 2003 letter from the same 
physician listed a period of incapacitating episodes 
experienced by the veteran for the period of January 2003 to 
April 2003.  It was noted that the veteran suffered from 
ongoing, recurrent, and severe headaches.  A February 2002 
letter from the same physician essentially indicated that the 
veteran's headaches were productive of severe economic 
inadaptability.

The aforementioned evidence clearly shows that the veteran 
experiences headaches that most closely approximate the 
frequency and severity contemplated at the 50 percent 
evaluation.  As such, the Board concludes that the criteria 
for an initial, 50 percent evaluation for his service-
connected headaches is warranted.  As the veteran has 
reported consistent symptomatology from the October 7, 1991 
effective date of the grant of service connection, the Board 
finds that the 50 percent evaluation should be awarded since 
that date.  Fenderson.

The Board finds that there is no basis for assignment of any 
higher evaluation for the veteran's headaches.  As indicated 
above, the 50 percent evaluation is the maximum rating 
assignable under Diagnostic Code 8100.  As the veteran has 
asserted that his headaches are the result of a head injury 
or brain trauma, the Board has considered higher ratings 
under Diagnostic Code 9304.  However, ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma (not 
shown in this case).  Purely neurological disabilities such 
as hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc. resulting from brain trauma are rated under the 
diagnostic codes specifically dealing with such disabilities.  
Diagnostic Code 8045.

In short, the criteria for an initial 50 percent evaluation 
for service-connected headaches are met, effective October 7, 
1991, the effective date of the grant of service connection 
for the veteran's headache disability.  Fenderson.

As the 50 percent initial rating assigned herein, itself, is 
recognition that the veteran's industrial capability is 
impaired (see Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993)), there simply is no basis for referral of the claim 
for assignment of any higher evaluation on an extra-schedular 
basis.  38 C.F.R. § 3.321(b)(1). There is no showing that the 
veteran's headache disability, alone, is so exceptional or 
unusual disability, with such related factors as marked 
interference with employment (beyond that contemplated in the 
assigned evaluation), or frequent periods of hospitalization, 
so as to render impractical the application of the regular 
schedular criteria.  The Board is therefore not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

An initial 50 percent evaluation for the service-connected 
chronic headache disorder, effective October 7, 1991, is 
granted.


REMAND

As for the issues of entitlement to an increased rating for a 
cervical spine disability from October 5, 1988, to October 6, 
1991, entitlement to a rating in excess of 10 percent for a 
cervical spine disability from October 7, 1991, to July 31, 
1997, entitlement to an increased rating for a cervical spine 
disability, and entitlement to an effective date earlier than 
October 7, 1991, for an award of service connection for a 
chronic headache disorder, the Board must address the 
Veteran's Claims Assistance Act of 2000 (VCAA) that became 
law in November 2000.  The VCAA provides that VA shall make 
reasonable efforts to notify claimants of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir 2003).

The Board here observes that a review of the claims file 
reveals that the veteran has not been properly notified of 
the provisions of the VCAA (especially as required by 
Quartuccio).  Therefore, it is apparent that the Board must 
remand these issues to ensure that the veteran is properly 
notified of the VCAA and to determine whether all evidence 
needed to consider this claim has been obtained.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the veteran should be informed that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.

As for the issue of entitlement to a rating in excess of 20 
percent for the veteran's cervical spine disability (from 
July 31, 1997), the Board notes that further development of 
the medical evidence is necessary prior to adjudicating this 
issue.  As noted by the veteran's attorney's correspondence 
dated in November 2001 and comments made during the March 
2003 Board hearing, it appears that the March 2001 VA 
examination did not address to what degree the veteran's 
service-connected cervical spine disability is manifested by 
functional limitation due to pain.  As such, the Board finds 
that the veteran should be afforded another VA spine 
examination.  The Board also observes that as new regulations 
pertaining to the spine have been promulgated (effective 
September 26, 2003), the proper criteria for rating the spine 
must be used for the appropriate time periods.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claims on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).  The veteran should also be 
apprised of the VCAA notice obligations 
in accordance with the aforementioned 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs.

2.  The veteran should be afforded a VA 
spine examination to determine the nature 
and severity of his service-connected 
cervical spine disability.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
perform full range of motion testing of 
the cervical spine and should clearly 
report both the normal ranges of motion 
for the cervical spine and the actual 
ranges of motion shown on testing of the 
veteran so as to allow for comparison.  
Further, in accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination report should clearly 
indicate whether any pain (including 
painful motion or pain with use), flare-
ups of pain, weakened movement, excess 
fatigability, or incoordination results 
in functional loss.

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefits sought are not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to assist the veteran and to 
ensure an adequate record for appellate review.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



			
	F. Judge Flowers	Robert E. Sullivan
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



